Celebrezze, C.J.,
dissenting. While I do not dispute, as an abstract principle of law, that the trial court’s jury instruction on rescission should have informed the jury that Reichert Construction Co. was entitled to restoration of the benefits conferred on the Ingersolls, no objection appears in the record developed below which would operate to preserve the error.
Having lost in the trial court, Reichert appealed to the court of appeals challenging, inter alia, the failure of the trial court to instruct the jury that, if rescission were awarded, the Ingersolls were to return any benefits conferred by Reichert. In connection with Reichert’s appeal below, the transcript was filed on December 20, 1983. The Ingersolls raised the issue of the lack of an objection to the trial court’s instruction in their answer brief filed in the court of appeals on February 27, 1984. Reichert filed no reply brief as allowed by App. R. 16(C). The court of appeals heard oral arguments on April 12, 1984 and rendered its decision on *225May 23, 1984. Thus, Reichert had at least two and one-half months to correct any omission in the record.
Reichert took no steps whatsoever to correct the alleged omission of the objection to the trial court’s instruction until after the adverse decision was rendered by the court of appeals. It was only then that Reichert, in a motion for reconsideration, sought to supplement the record to include an objection to the trial court’s instruction. In my view, the court of appeals was well within its discretion to refuse supplementation of the record at that stage in the proceedings. Reichert’s counsel admits in the proceedings before this court that, at the time of the appeal in the court of appeals, he gave priority to another case and, in fact, sent another lawyer from his firm to appear at oral argument.
Reichert argues that Cobb v. Cobb (1980), 62 Ohio St. 2d 124 [16 O.O.3d 145], compels a result in his favor. In Cobb, this court ordered supplementation of an incomplete record where the party took immediate steps to correct various material omissions from the record. In stark contrast, despite being on notice that the record omitted the key objection to a challenged jury instruction, Reichert took no steps of any kind to correct the record until an adverse decision was rendered.
Our avowed distaste for purely procedural dispositions of cases has no bearing herein. The party challenging a jury instruction has the responsibility to object to the instruction, as well as a corresponding duty to ensure that the objection appears in the record on appeal. See, e.g., Schade v. Carnegie Body Co. (1982), 70 Ohio St. 2d 207 [24 O.O.3d 316]; Civ. R. 51; and App. R. 10 and 11. Cf. State, ex rel. Ellison, v. Dresbach (1983), 6 Ohio St. 3d 19. Thus, the situation at bar is not at all similar to the “minor, technical, correctable, inadvertent violation of a local rule” that we dealt with in DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St. 2d 189 [23 O.O.3d 210],
Furthermore, even though there is a plain-error doctrine recognized in criminal cases by virtue of Crim. R. 52, there is serious doubt as to whether there is a parallel plain-error doctrine for civil cases. See Civ. R. 61. This court is therefore in a questionable position to adopt a plain-error rule, the genesis of which would be outside the Rules of Civil Procedure. Cf. dictum in Schade v. Carnegie Body Co., supra, at 209.
Accordingly, I would affirm the decision of the court of appeals on the basis that the record before that panel did not contain an objection to the challenged jury instruction and Reichert’s attempt to supplement the record was ineffectual.
I therefore dissent.